DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see pages 4-9, filed11/03/2021, with respect to the rejection(s) of claim(s) 4,5 and 9 under 102(a)(1) and claims1-3, 6 and 7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Driggers (U.S. Patent No. 4,819,742) utilizing a different embodiment (Figures 6 and 7).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driggers (U.S. Patent No. 4,819,742).
Regarding claim 4, Driggers teaches a brush cutter comprising, a drive unit (12) a working unit (22) which is driven by power of the drive unit; a shaft (16) which transmits the power of the drive unit to the working unit (Figures 6 and 7); a tubular portion (92) which is disposed between the drive unit and the working unit (Figure 7), and in which the shaft is inserted (Figure 6); a floating box (40a) which has a handle support portion (42a)(Figures 6-7); and a handle (36a) which is supported by the handle support portion, wherein the brush cutter includes a vibration absorbing member (90) which fits in a tubular portion side fitting portion (98) provided in the tubular portion (Col. 8, Lines 2-6) and fits in a box side fitting portion provided in the floating box (The portion of floating box 40a that is supporting handle support element 42a and containing slots 112 and 114) and wherein an inner peripheral surface of the box side fitting portion and an outer peripheral surface of the vibration absorbing member both have a tapered shape when viewed from a direction orthogonal to the shaft (Figure 6; Examiner notes the slot (114) is tapered such that it is thinner than the surrounding surface and the absorbing member (90) tapers in diameter as shown in Figure 6).
Regarding claim 5, Driggers teaches wherein the vibration absorbing member is provided with a lip portion (110) on one end surface in an axial direction (Figures 6 and 7; Examiner notes when "lip portion" to mean something that resembles the top or bottom edges of an opening, i.e., a single lip would be a lip portion.  In this case, the tang (110) is projecting in a way that resembles a lip or lip portion).
Regarding claim 8, Driggers teaches wherein a predetermined space portion is provided between the box side fitting portion and the vibration absorbing member on the vertical plane passing through the center of the handle support portion and the center of the shaft (See annotated Figure 6 below).

    PNG
    media_image1.png
    418
    779
    media_image1.png
    Greyscale

Regarding claim 9, Driggers teaches wherein the floating box has a gripping portion extending in the axial direction on a side opposite to the handle support portion (Figure 6; Examiner notes the gripping portion of the floating box is the outer surface 40a extending axially in a direction opposite the handle portion).

Allowable Subject Matter
Claims 1-3, 6 and 7 are allowed.
The following is an examiner' s statement of reasons for allowance. The prior art fails to anticipate or make obvious the brush cutter of claim 1 including “a plurality of ribs which connect the inner peripheral portion and the outer peripheral portion; and a pair of stopper portions protruding from the outer peripheral portion toward the inner peripheral portion and facing the inner peripheral portion via clearance portions, wherein the pair of stopper portions are arranged at a position orthogonal to a vertical plane passing through a center of the handle support portion and a center of the shaft when viewed from an axial direction, and wherein the plurality of ribs are arranged on both sides of the vertical plane at positions displaced from the vertical plane”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  05/03/2022Examiner, Art Unit 3724